Citation Nr: 0303819	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-33 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease, 
cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected low back disability. 

(The issues of entitlement to service connection for 
bursitis, left hip, and for bilateral flat feet will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from November 1976 to November 
1996.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which, in pertinent part, 
granted service connection for degenerative disc disease of 
the cervical spine with herniated disc, and evaluated that 
disability as noncompensable, and granted service connection 
for low back pain secondary to leg length discrepancy, 
assigning a 10 percent evaluation for that disability.  By a 
rating decision of May 1998, the evaluation of degenerative 
disc disease of the cervical spine with herniated disc was 
increased to 10 percent disabling, effective December 1996.  
The Board remanded those claims in January 1999.  
Subsequently, a December 2001 rating decision increased the 
evaluations of cervical spine disability and low back 
disability to 20 percent.  However, the maximum benefit 
sought by the veteran was not granted, and the claims for 
increased initial evaluations for the two service-connected 
disabilities remain in controversy.  AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

The January 1999 remand directed the RO to schedule the 
veteran for a Travel Board hearing.  The veteran was advised, 
by an April 2002 letter, that her Travel Board hearing was 
scheduled in September 2002.  The veteran failed to report 
for that hearing.  She was advised, by a letter issued in 
late September 2002, that she had failed to report for her 
scheduled Travel Board hearing.  She did not thereafter 
contact VA to explain the circumstances or request that the 
hearing be rescheduled.  When a veteran fails to report for a 
Travel Board Hearing without good cause, appellate review of 
the case may proceed as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.704(d), (e) (2002).  
Therefore, the veteran's claim is now properly before the 
Board for appellate review. 

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on claim of 
entitlement to service connection for bursitis, left hip, and 
for bilateral flat feet.  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran's service-connected degenerative changes of 
the cervical spine are manifested by complaints of neck pain, 
pain radiating into the left arm and hand, normal posture, 
muscle strength, and neurologic findings, by radiologic 
evidence of discogenic and degenerative changes of the 
cervical spine, and there is objective evidence of muscle 
spasms on some, but not all, examinations. 

3.  Prior to March 23, 2001, the veteran's service-connected 
low back disorder was manifested by essentially normal range 
of motion on objective examinations, by subjective complaints 
of increased back pain on use, but not by objective findings 
of pain on motion, and by normal gait, and was not manifested 
by any neurologic abnormality of the lower extremities or by 
radiation of pain into the legs.  

4.  From March 23, 2001, the veteran's service-connected low 
back disorder has been manifested by radiologic evidence of 
narrowing of intervertebral space. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease, 
cervical spine, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290, 5293 
(2002).

2.  Prior to March 23, 2001, the criteria for an initial 
evaluation in excess of 20 percent for service-connected low 
back disability were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (2002).  

3.  From March 23, 2001, the criteria for an increased 
initial evaluation to 40 percent for service-connected low 
back disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to higher initial 
evaluations for her service-connected degenerative disc 
disease (DDD), cervical spine, and service-connected low back 
disability.  The evaluations at issue in this case follow the 
original grants of service connection for the evaluated 
disabilities, and thus, the evidence to be considered is not 
limited to the evidence reflecting the current severity of 
the disorder.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Rather, in cases where a veteran has disagreed with 
an assigned initial disability evaluation, it is possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, or "staged" ratings.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not prohibit consideration 
of higher ratings based on functional limitations.  Id.  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The veteran was advised of the criteria for higher 
evaluations for the two service-connected disabilities at 
issue by a statement of the case (SOC) prepared by the RO in 
August 1997 and issued in September 1997.  A supplemental SOC 
(SSOC) issued in May 1998 reviewed and summarized the 
evidence of record and explained what evidence was missing to 
support higher evaluations.

The veteran was first advised of enactment of the VCAA by a 
March 2001 letter from the RO.  The RO's letter advised the 
veteran generally of the enactment of the VCAA and its 
general provisions.  The RO listed for the veteran identified 
evidence it was attempting to obtain.  The letter made it 
clear that it was her responsibility to identify any 
additional evidence she wanted the RO to obtain, and offered 
her an opportunity to identify such evidence.  The letter 
generally advised her of VA's duty to assist her in 
developing the claims and to assist her in obtaining 
identified records. 

By a SSOC issued in December 2001, the RO reminded the 
veteran that she had been afforded an opportunity to identify 
additional evidence to be obtained, but had not responded.  

By a letter issued by the Board in December 2002, the veteran 
was advised of the revision, effective September 23, 2002, of 
the regulation governing the evaluation of her service-
connected cervical degenerative disc disease; in addition, 
this letter informed the veteran of VA's duties to her, her 
responsibility to identify any additional evidence she wished 
to have considered, and VA's duty to obtain evidence she 
identified.  The veteran provided three additional pages of 
private clinical records in response to this letter.  

The veteran was afforded VA examinations relevant to each of 
the disabilities at issue.  The evidence identified by the 
veteran has been obtained.  The veteran has been notified of 
the evidence required to substantiate her claims.  The duties 
to inform the veteran of the evidence necessary to 
substantiate her claims, to notify her regarding her 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist her in developing the facts 
of the claim, including as specified in the VCAA, have been 
met in this case.

1.  Claim for initial evaluation in excess of 20 percent for 
DDD, cervical spine

The veteran's service medical records reflect that she was 
treated in service for complaints of headaches and neck pain.  
Magnetic resonance imaging (MRI) examination conducted in 
1995 disclosed DDD, C3-C4, and C5-C6, with a disc bulging at 
C4-C5 on the right and disc bulging bilaterally at C5-C6.  

On VA examination conducted in October 1997, the veteran 
reported having fallen and injured her neck two years 
earlier, while she was still in service.  She provided the 
examiner with a copy of a 1995 MRI examination report which 
disclosed DDD, cervical spine, with bulging discs.  There was 
diffuse tenderness in the cervical paraspinal muscles.  Range 
of motion of the cervical spine was within normal limits.  
The veteran reported pain from the neck going down into the 
left shoulder, lateral aspect of the left forearm, and left 
hand to the thumb.  Neurological examination disclosed no 
abnormality.  There was no facial asymmetry.  Reflexes were 
symmetrical on both sides, and sensory examination was normal 
on both sides.  The examiner concluded that the veteran had 
cervical radiculopathy and muscle contraction headache.  

On VA examination conducted in February 1999, there was 
minimal paraspinal muscle spasm and muscle tenderness from 
the area of C3 to C6.  Forward flexion of the cervical spine 
was to 30 degrees, extension was to 30 degrees, lateral 
rotation was to 30 degrees bilaterally, and lateral flexion 
was to 35 degrees bilaterally.  The examiner noted that the 
cervical spine was prone to exacerbations and flare-ups.   

On VA examination conducted in March 2001, the veteran 
reported use of over-the-counter medications for pain.  She 
had a moderate degree of spasm of the cervical paraspinal 
muscles.  Range of motion of the cervical spine was to 15 
degrees of forward flexion, extension to 15 degrees, and 
lateral rotation and flexion to 20 degrees bilaterally.  The 
examiner assigned a diagnosis of degenerative joint disease 
of the cervical spine with restricted motion, prone to 
exacerbations.

Private clinical records dated from December 2001 to February 
2002 reflect that the veteran had a MRI of the lumbosacral 
spine and sought treatment for low back pain, but do not 
reference cervical spine symptoms or complaints.

The veteran's service-connected degenerative disc disease 
(DDD) of the cervical spine is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5290-5293, the diagnostic codes used to evaluate limitation 
of motion of the cervical spine and disability due to 
intervertebral disc syndrome.  

Under Diagnostic Code (DC) 5293, a 20 percent rating is 
assigned for intervertebral disc syndrome which is moderate 
with recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  See 38 C.F.R. 4.71a, DC  5293.

Under Diagnostic Code 5290, where there is moderate 
limitation of motion of the cervical spine, a 20 percent 
evaluation is warranted.  Where there is severe limitation of 
motion, a 30 percent evaluation is warranted.  

In this case, the veteran's primary symptoms of DDD are 
headache pain and neck pain.  The evidence establishes that 
she had pain on palpation of the neck on some VA 
examinations, but not during other examinations.  The 
evidence establishes that the veteran had moderate spasm of 
the neck muscles on some VA examinations, but had no 
objective signs of cervical muscle spasm during other 
examinations.  The evidence establishes that she had full 
range of motion of the cervical spine on some VA 
examinations, but motion of the cervical spine was restricted 
by about 50 percent at the time of the most recent VA 
examination.  

The evidence establishes that the veteran takes over-the-
counter medications to relieve neck pain and headache pain, 
but does not use prescribed pain medications or other 
prescribed medication for her neck pain.  The evidence 
establishes that she has not reported that she uses a neck 
brace or other device for pain relief.  

She has not reported disruption of activities of daily living 
as a result of neck pain.  The evidence establishes that she 
has cervical radiculopathy, with pain radiating 


into the left arm and hand, but there is normal muscle 
strength and normal reflexes in the upper extremities, and 
neurologic examinations have not disclosed any neurologic 
abnormalities attributable to the site of the diseased 
cervical discs.  The evidence establishes that the veteran's 
symptoms are moderate, so as to warrant a 20 percent 
evaluation for her cervical spine DDD, the evaluation 
currently assigned.  

DC 5293 encompasses consideration of loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-
97.  Thus, the veteran is not entitled to a separate 
evaluation under DC 5290 for loss of range of motion of the 
cervical spine.  The Board has considered whether the veteran 
would be entitled to an evaluation in excess of 20 percent 
based on loss of motion under DC 5290, but as noted above 
does not find severe limitation of motion to be present.  

The Board further finds that a higher evaluation is not 
warranted for the veteran's service-connected cervical spine 
disability when rated as disc disease.  Although the veteran 
has exacerbations of symptoms, with periods of relief, there 
is no evidence of severe disability, such as neurologic 
symptoms, inability to perform activities of daily living, 
prostration, or use of narcotic pain relievers, so as to 
warrant a 40 percent evaluation.  The veteran has normal 
posture; there is no medical evidence of atrophy of her upper 
extremity or neck muscles; and muscle spasms have been 
described as not present, mild, or moderate.  There is no 
evidence that the veteran has attacks of pain or other 
symptoms requiring medical treatment other than routine 
follow-up.  There is no evidence of persistent, pronounced 
disc disease, other than the radiologic evidence of the 
underlying pathology, and the veteran has pointed to none.

The Board has given consideration to other potentially 
applicable diagnostic does, including DC 5285 (residuals of 
fracture of vertebra), DC  5286 (complete bony fixation 
(ankylosis) of the spine), and DC  5287 (ankylosis of the 
cervical spine), for purposes of determining whether the 
veteran may be entitled to an initial rating 


in excess of 20 percent.  See 38 C.F.R. § 4.71a, DC s 5285, 
5286, 5287.  There is no evidence of diagnosis of any bony 
fractures of the cervical spine.  There are also no reported 
findings of ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) (noting definition of ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.)  See 38 C.F.R. § 
4.71a, DC s 5286, 5287.  The Board is unable to find an 
applicable diagnostic code under which an initial evaluation 
in excess of 20 percent is warranted for the veteran's 
cervical spine DDD.  

The Board has considered assigning staged ratings to the 
service-connected disability.  There is no evidence that the 
veteran's disability due to cervical DDD has been more 
disabling or has shown symptoms more severe than at the time 
of the most recent VA examination in March 2001.  The 
evidence reflects that, at the time of that examination, the 
veteran had subjective reports and objective findings 
consistent with moderate pain and moderate limitation of 
motion, but no more severe symptomatology, so as to warrant 
an evaluation in excess of 20 percent.  Since the veteran's 
symptoms have not met or approximated the criteria for a 40 
percent evaluation at any time during the appeal period, a 
staged rating in excess of 20 percent is not in order.  A 20 
percent rating is appropriate for the entire period of the 
veteran's appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 20 percent from September 23, 
2002, based on revision of the criteria for evaluation in DC 
5293.  The veteran was advised that she could submit evidence 
to establish that she met the new criteria.  The veteran 
submitted three pages of additional, private clinical records 
dated from December 2001 to February 2002.  These clinical 
records do not establish that the veteran is entitled to a 
higher evaluation for her cervical DDD after September 23, 
2002, because these records do not document clinical symptoms 
following the effective date of the revised regulation, and 
the additional records do not discuss cervical spine 
symptoms. 

In conclusion, no symptomatology has been shown that would 
indicate that a 20 percent evaluation does not adequately 
contemplate the degree of disability resulting from the 
veteran's degenerative arthritis of the cervical spine, 
including the veteran's subjective complaints of pain and 
functional loss, during the entire time period at issue.  As 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent, for the full period of appeal, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2002).

2.  Claim for initial evaluation in excess of 20 percent for 
low back disability 

The veteran's service medical records disclosed complaints of 
low back pain in service beginning in 1977, and reflect that 
various diagnoses, primarily leg length discrepancy and 
mechanical low back pain, were assigned for back pain.  The 
service medical records reflect that the veteran continued to 
complain of back pain throughout her military service.

On VA examination in January 1997, the veteran complained of 
constant low back pain, increased with bending, lifting, or 
prolonged standing or walking.  The veteran's range of motion 
of the lumbosacral spine was to 90 degrees of forward 
flexion, with 20 degrees of extension and 15 degrees of 
lateral flexion bilaterally.  The examiner assigned a 
diagnosis of chronic recurrent lumbosacral strain. 

On VA examination conducted in October 1997, she reported a 
20-year history of back pain.  There was no tenderness of the 
lumbosacral spine or paraspinal muscles.  Motor power was 5/5 
in all muscle groups.  Sensory examination showed normal 
touch and sensation to pinprick.  The veteran's coordination 
was good.  Her gait was normal.  She was able to tandem walk, 
walk on her toes, walk on her heels, and was able to get on 
and off the examination table without any assistance.

On VA examination conducted in February 1999, the examiner 
was unable to find a leg length discrepancy.  Both legs 
measured 33 inches from the anterior superior spine to the 
medial malleolus.  There was no paraspinal muscle spasm or 
tenderness.  Range of motion of the lumbosacral spine was to 
90 degrees of forward flexion, 35 degrees of backward 
extension, lateral rotation to 45 degrees bilaterally, 


and lateral flexion bilaterally to 35 degrees.  The examiner 
elicited no additional loss of range of motion due to pain. 
The examiner noted that the lumbar spine was prone to 
exacerbations and flare-ups.  Chronic lumbosacral strain was 
diagnosed.

On VA examination conducted in March 2001, the veteran 
complained of chronic neck and back pain.  She stated that 
the neck pain was more severe than the lower back pain.  She 
had a moderate degree of spasm of the lumbar paraspinal 
muscles.  Range of motion of the lumbar spine was to 60 
degrees of forward flexion, 10 degrees of extension, and 
lateral rotation to 15 degrees bilaterally.  Radiologic 
examination of the lumbosacral spine conducted in March 2001 
disclosed marked osteophyte formation at the anterior and 
lateral aspects of L4, L5, and S1 with narrowing of the 
intervertebral space.  The impression was marked degenerative 
joint disease of L4 through S1.  The examiner assigned a 
diagnosis of degenerative joint disease of the lumbar spine 
with chronic low back pain.

Private clinical records of D.N., MD, dated in December 2001 
reflect that the veteran complained of increased back pain of 
three days' duration.  There was low back pain and tenderness 
on the right side on objective examination.  Straight leg 
raising was negative.  The veteran had used heat and over-
the-counter medications without relief.  The provider 
prescribed two medications and recommended massage with ice.  

January 2002 records of Dr. D.N. reflect that the veteran 
complained of back pain with radiation into the right leg, 
getting better very slowly.  Dr. D.N. ordered a MRI and 
suggested chiropractic treatment.  A MRI performed in 
February 2002 disclosed narrowing of the interspace at L4-5 
and posterior spurs, and a large extruded disc at L5-S1 
extending posterolateral to the right.  

The veteran's service-connected low back disability, 
characterized as a low back disorder, is currently evaluated 
under 38 C.F.R. § 4.71a, DC 5295.  DC 5295 provides that a 20 
percent evaluation may be assigned for lumbosacral strain 
when there is muscle spasm on extreme forward bending, or 
loss of lateral spine motion, 


unilaterally, when standing.  A 40 percent evaluation, the 
maximum schedular evaluation under DC 5295, requires severe 
lumbosacral strain, manifested by listing of the whole spine, 
marked limitation of forward bending, narrowing or 
irregularity of joint space, or some of those findings with 
abnormal mobility on forced motion.  

In this case, the veteran's gait is normal, and there is no 
evidence that the veteran has listing of the spine to one 
side.  Her range of motion in forward flexion has varied from 
90 degrees (VA examinations in 1997 and 1999) to 60 degrees 
(March 2001 VA examination).  While the range of forward 
flexion demonstrated in March 2001 was moderately restricted, 
so as to warrant a 20 percent evaluation under DC  5295, that 
limitation cannot be considered marked, so as to meet the 
criteria for a 40 percent evaluation.  The evidence discloses 
that the veteran has some restriction of lateral motion, but 
she retained at least 15 degrees of lateral rotation 
bilaterally, so the evidence does not support a finding that 
she had loss of lateral motion so as to meet the criteria for 
a 40 percent evaluation under DC 5295.  

However, radiologic examination conducted in March 2001 
disclosed narrowing of the intervertebral spaces.  Radiologic 
examination in February 2002 likewise disclosed that the 
veteran had irregularity of the joint space between some 
vertebrae in the lumbosacral spine, as well as other 
findings.  The records of the March 2001 VA examination and 
the later private clinical records do not reflect that the 
veteran was examined to determine whether she met the 
criteria for abnormal mobility on forced motion, nor did the 
providers explain why such examination was not conducted or 
was not necessary.  

Since the criteria under DC 5295 provide that a 40 percent 
evaluation is warranted where there is abnormal mobility on 
forced motion if some of the other criteria are met, and at 
least one other criterion was met, the Board assumes that the 
veteran met the criteria for a 40 percent evaluation from 
March 23, 2001, when the VA radiologic examination of the 
lumbosacral spine disclosed irregularity or narrowing of 
joint spaces in the lumbosacral spine.  A staged rating in 
excess of 20 percent, for 


an increased initial evaluation to 40 percent, is appropriate 
from March 23, 2001.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

There is no radiologic evidence that the veteran had 
irregularity of any joint space in the lumbosacral spine 
prior to March 23, 2001.  The veteran had essentially full 
range of motion of the low back prior to that examination.  
Moreover, the veteran reported that her back pain was less 
severe than her neck pain prior to that examination.  In 
contrast, the private clinical records dated in December 2001 
reflect that the veteran complained of increased back pain, 
and had begun having radiation of back pain into the lower 
extremities.  The criteria for an increased initial 
evaluation to 40 percent were not met prior to March 23, 
2001.

The Board has considered whether the criteria for an 
evaluation in excess of 20 percent were met prior to March 
23, 2001, under any other diagnostic code.  The Board has 
also considered whether the criteria for an initial 
evaluation in excess of 40 percent were met from March 23, 
2001, under any other diagnostic code.  

Loss of motion of the lumbosacral spine warrants a 40 percent 
evaluation if severe, under DC 5292.  However, as noted 
above, the veteran had essentially full range of motion prior 
to March 23, 2001, so an evaluation in excess of 20 percent 
would not be warranted under DC 5292.  An evaluation in 
excess of 20 percent would also be warranted under DC 5293, 
for intervertebral disc syndrome, if severe.  However, there 
was no clinical diagnosis or radiologic finding of lumbar 
intervertebral disc syndrome prior to March 23, 2001, so an 
evaluation in excess of 20 percent would not be warranted 
under DC 5293.  

The Board notes that DC 5295 contemplates pain and includes 
arthritis, so that an increased evaluation in excess of 40 
percent based on consideration of pain under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and a separate evaluation for 
degenerative joint disease under DC 5003 is not applicable.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.

There is no evidence of ankylosis of the lumbar spine or of 
any fracture of a lumbar vertebra so as to warrant 
application of DCs 5285 or 5289.  The Board has considered 
whether an evaluation in excess of 40 percent could be 
granted from March 23, 2001 under DC 5293, the only other 
potentially applicable diagnostic code which provides a 
maximum evaluation in excess of 40 percent.  

Under DC 5293, a 60 percent evaluation is appropriate for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293.  There is no evidence that the veteran has 
abnormal neurologic findings in the lower extremities.  There 
is no evidence that the veteran's increased back pain, noted 
in December and January as "getting better very slowly," 
resulted in persistent symptoms of sciatic neuropathy or that 
the veteran had pronounced symptomatology with only 
intermittent relief so as to meet the criteria for a 60 
percent evaluation.  The Board finds, as a matter of fact, 
that the absence of additional clinical records of medical 
treatment after February 2002 is unfavorable to a finding 
that an evaluation in excess of 40 percent is warranted under 
DC 5293.  

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 40 percent from September 23, 
2002, based on revision of the criteria for evaluation in DC 
5293.  The veteran was advised that she could submit evidence 
to establish that she met the new criteria of DC 5293.  The 
veteran submitted three pages of additional, private clinical 
records dated from December 2001 to February 2002.  These 
clinical records do not establish that the veteran is 
entitled to a higher evaluation for her service-connected 
lumbar disability, from September 23, 2002, because these 
records do not document that the veteran had clinical 
symptoms which would meet or approximate the criteria for an 
initial evaluation in excess of 40 percent under that 
diagnostic code, even if the Board assumed that a diagnosis 
of intervertebral disc syndrome could be applied and that the 
intervertebral disc syndrome would be service connected.  


ORDER

The appeal for an initial evaluation in excess of 20 percent 
for service-connected degenerative disc disease, cervical 
spine, is denied.

An increased initial evaluation of 40 percent for service-
connected low back disability is granted from March 23, 2001, 
subject to laws and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

